DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-18, and 20-23 are allowed in this Office action.

Summary of Related Prior Art
The following prior art references are summarized as follows:
i)	Liu et al. (Pub. No. US 2019/0130231) teaches a font recognition system that employs a multi-task learning framework to jointly improve font classification and remove negative side effects caused by intra-class variances of glyph content. For example, in one or more embodiments, the font recognition system can jointly train a font recognition neural network using a font classification loss model and triplet loss model to generate a deep learning neural network that provides improved font classifications. In addition, the font recognition system can employ the trained font recognition neural network to efficiently recognize fonts within input images as well as provide other suggested fonts.


Kewin-Eytan et al. (Pub. No. US 2019/0140997) teaches improving interactions with and between computers in content searching, hosting and/or providing systems supported by or configured with devices, servers and/or platforms. An implicit message search is automated without requiring or actually receiving a user search query. The disclosed search framework automatically identifies of a set of messages in a mailbox that are related to a specific message m, and this message set is presented to the user from within the mailbox. The message set is retrieved without a user formulating and entering a search query, or without having to switch the state of the mailbox.
iii)	Abdel-Hady et al. (Pub. No. US 2014/0337005) teaches a query classifier available for a source language (such as English) is used to produce a query classifier for a target language (such as Arabic, German, French). A target language query log and target language documents may be used to enable target language and target culture dependent queries to be classified. In various examples a click graph with edges weighted by click frequency is used to infer class membership of unlabeled target language queries from target language documents. In examples the target language documents may be classified using a supervised or semi-supervised classifier. 
iv)	Frolov (Pub. No. US 2019/0197099) teaches correcting a mistyped word resulting from at least one of an inaccurate keyboard input and wrong keyboard layout is disclosed. The method comprises selecting a first n-characters of a first word, selecting candidate characters that are likely subsequent characters to the first n-characters by calculating a candidate score value for each candidate character; generating a respective positive reformulated word for each selected candidate 
v)	Fuxman et al. (Pub. No. US 2011/0066650) teaches automatically generating labeled training data for training a classifier based upon implicit information associated with the data. For example, whether a query has commercial intent can be classified based upon whether the query was submitted at a commercial website's search portal, as logged in a toolbar log. Positive candidate query-related data is extracted from the toolbar log based upon the associated implicit information. A click log is processed to obtain negative query-related data. The labeled training data is automatically generated by separating at least some of the positive candidate query data from the remaining positive candidate query data based upon the negative query data. The labeled training data may be used to train a classifier, such as to classify an online search query as having a certain type of intent or not.
vi)	Ganti et al. (Pub. No. US 2011/0314010) teaches a query comprising a set of keywords may be applied to a data set having various attributes, but it may be difficult to determine the query predicates intended for each keyword (e.g., the attributes targeted by each keyword, and the values of those attributes satisfying the keyword.) The meaning of a keyword of interest may be inferred from a set of query pairs, comprising a background query (comprising a set of keywords excluding the keyword of interest) and a foreground query (comprising the same set of keywords but also 
vii)	Lipka et al. (Pub. No. US 2020/0184307) teaches utilizing recurrent neural networks to determine the existence of one or more open intents in a text input, and then extract the one or more open intents from the text input. A trained intent existence neural network is utilized to determine the existence of an actionable intent within a text input. In response to verifying the existence of an actionable intent, a trained intent extraction neural network can be applied to extract the actionable intent from the text input. 
viii)	Sun et al. (Pat. No. US 9,600,231) teaches a revised support vector machine (SVM) classifier is offered to distinguish between true keywords and false positives based on output from a keyword spotting component of a speech recognition system. The SVM operates on a reduced set of feature dimensions, where the feature dimensions are selected based on their ability to distinguish between true keywords and false positives. Further, support vectors pairs are merged to create a reduced set of re-weighted support vectors using reduced computing resources, thus improving system performance.


Sarikaya et al. (Pat. No. US 9,519,870) teaches a dictionary used by a spoken language understanding (SLU) system is improved by providing weightings for entities in the dictionary that represent the likelihood each entity belongs to an entity class represented by the dictionary. A classifier model may be trained using a seed list containing sample entities that belong in the entity class and a background entity list containing samples that do not belong in the entity class. Clicked URLs from search logs, search result URLs, and attributes from an entity graph may be used as features of the sample entities to train the classifier model. The classifier model may be used to weight entities from a candidate dictionary. The entity weightings are used to generate an improved dictionary for use in the SLU system.
x)	Sirotkovic et al. (Pub. No. US 2019/0188295) teaches a development and application of a deep-learning neural network (DNN) model for identifying relevance of an information item returned by a search engine in response to a search query by a user, with respect to the search query and a profile for the user. The DNN model includes a set of neural networks arranged to learn correlations between queries, search results, and user profiles using dense numerical word or character embeddings and based on training targets derived from a historical search log containing queries, search results, and user-click data. The DNN model help identifying search results that are relevant to users according to their profiles.




Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-18, and 20-23:
In interpreting the claims filed on 11 June 2021, in light of the Specification, the available prior art, and the interview dated 27 April 2021 (PTOL-413 with receipt date 30 April 2021), the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 17, and 20.
Other dependent claims are also allowed based on their dependencies on claims 1, 17, and 20.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                    June 14, 2021